EXHIBIT 10.2

 

EXCLUSIVE CLINICAL STUDY AND DATA PURCHASE AGREEMENT

 

THIS EXCLUSIVE CLINICAL STUDY AND DATA PURCHASE AGREEMENT (the “Agreement”) is
made as of March 13, 2017 (the “Effective Date”) between BLAKE INSOMNIA
THERAPEUTICS, INC., a Nevada corporation (“Blake”), and SAJO Consulting LLC, a
Nevada corporation (“Sajo”).

 

WHEREAS, Sajo will conduct and sponsor certain clinical studies related to
BKIT’s proprietary product, Zleepax, and such clinical studies will generate
data; and

 

WHEREAS, Blake desires to purchase the data generated from such studies from
Sajo;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each party, it is
agreed by and between the parties as follows:

 

1. Definitions. As used in this Agreement, the following capitalized terms shall
have the meanings set forth in this Article 1 or as otherwise defined elsewhere
in this Agreement.

 

(a) “Affiliate” means, in relation to a party, any Person which directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such party. A Person shall be deemed to control
another Person if it: (i) owns, directly or indirectly, at least fifty percent
(50%) of the outstanding voting securities or capital stock (or such lesser
percentage which is the maximum allowed to be owned by a Person in a particular
jurisdiction) of such other Person, or has other comparable ownership interest;
or (ii) has the power, whether pursuant to contract, ownership of securities or
otherwise, to direct the management and policies of the Person.

 

(b) “Confidential Information” means, with respect to a party, all information
of any kind whatsoever (including compilations, data, formulae, models, patent
disclosures, procedures, processes, projections, protocols, results of
experimentation and testing, specifications, strategies and techniques), and all
tangible and intangible embodiments thereof of any kind whatsoever (including
documents, drawings, machinery, patent applications, records and reports). For
the avoidance of doubt, the Data and the Studies shall be considered
Confidential Information.

 

(c) “Data” means all information and data included in, generated in connection
with, or made a part of either or both of the Studies, and further including all
meta-data about the Studies (e.g., the data dictionary and database structures),
as well as final study reports, manuscripts and correspondence and other records
of regulatory interactions related to the Studies, such as but not limited to
protocols, amendments, applications to ethical committees, approval letters,
correspondences related to the study to e.g. FDA or similar national agency,
CV’s of investigators, patient consent, Clinical Record Forms, tabulated
summaries, monitoring reports and closing reports, and Drug Product
tractability.

 

  Page 1 of 12

   



 

(d) “Documentation” means all materials, manuals, written information provided
by Sajo to Blake that describes or facilitates access to, or the organization
and use of, the Studies or Data including, but not limited to, financial
disclosure statements from clinical investigators who participated in the
Studies.

 

(e) “FDA” means the United States Food and Drug Administration and any successor
agency thereto.

 

(f) “Initiation Date” shall have the meaning set forth in Section 4(b).

 

(g) “NDA” means Blake’s New Drug Application for the Product, as such
application type is defined in the United States Federal Food, Drug and Cosmetic
Act, and applicable regulations promulgated thereunder, as amended from time to
time.

 

(i) “Orange Book” means the FDA’s list of Approved Drug Products with
Therapeutic Equivalence Evaluations.

 

(j) “Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

(k) “Product” means Blake’s insomnia medication product based on nebivolol as
single treatment or in combination with other products referred to as Zleepax.

 

(m) “Regulatory Approval” means any approved New Drug Application, Supplemental
New Drug Application (as such application types are defined in the United States
Federal Food, Drug and Cosmetic Act or applicable regulations promulgated
thereunder), and all other government or regulatory approvals (including,
without limitation, where applicable, pricing and reimbursement approval and
schedule classifications), product and/or manufacturing facility licenses,
conformity assessments, registrations or authorizations.

 

(n) “Representatives” means employees, directors, consultants, and contractors
of a party and/or a party’s Affiliates.

 

(o) “sNDA” means Blake’s Supplemental New Drug Application for the expansion of
the label for the Product, as such application type is defined in the United
States Federal Food, Drug and Cosmetic Act, or applicable regulations
promulgated thereunder, as amended from time to time, and which incorporates any
of the Studies and/or the Data pursuant to the option to purchase or license
granted hereunder.

 

  Page 2 of 12

   



 

(p) “Studies” means the clinical studies that shall be sponsored and conducted
by Sajo under the protocol present under Exhibit 1 hereto.

 

(q) “Territory” means the fifty (50) states and the District of Columbia and any
territories and commonwealths constituting the United States of America,
including Puerto Rico.

 

(r) “Third Party” means any Person other than Sajo or Blake and their respective
Affiliates.

 

(s) “CTA” means the Clinical Trail Application being the documents needed to
apply for permission to conduct a Study.

 

(t) “Patent Rights” means all know how, patent applications or other
intellectual property rights conceived, generated, developed, filed or otherwise
coming into existence during the period of this Agreement resulting from the
Study.

 

2. Purchase.

 

(a) Sajo hereby grants to Blake an exclusive (even as to Sajo) right to purchase
any and all Data, Documentations and Patent Rights related to the Study or
rising from the Study, including without limitation, patents, copyrights,
database rights, and any other intellectual property rights it may have in the
Studies and Data, for all purposes. For clarity, Blake shall have the right, in
good faith, to use, process, reformat, manipulate, adopt, create derivative
works, copy, display, import, export, and store, in whole or in part, the Data,
or portions thereof, in any way it desires; provided, however, that, for the
avoidance of doubt, it is understood that Blake shall not misrepresent the Data
or the Studies or present the Data in any way that is false or misleading.

 

(b) Non-use. Sajo and its Affiliates shall not, directly or through any other
Person(s), make use of or dispose of the Studies or Data in any way other than
as set forth herein, including, but not limited to, sell, licensing or otherwise
providing the Studies or Data to any Third Party. In addition, Sajo shall not
use, or permit any Third Party to use, any of the Studies or Data in seeking any
Regulatory Approvals.

 

3. Delivery of Studies and Data. As soon as possible, but no later than thirty
(30) days, after the Data is available, Sajo shall provide Blake with a copy of
all of the Studies and Data in a manner mutually acceptable to the parties,
together with all Documentation.

 

  Page 3 of 12

   



 

4. Financials.

 

Certain payments herein shall be due based on the Trial Start date (“Trial
Start”.) The Trial Start shall be mutually agreed upon by both parties in
writing, and the final protocol shall be attached as Exhibit 1 to this
agreement. The parties agree in good faith to revise the payment (increase or
decrease) when the protocol is finalized. Payments are subject to funding of
which there is no guarantee.

 

(c) Late Payments. Any payments by Blake that are not paid on or before the date
such payments are due under this Agreement shall bear interest, to the extent
permitted by applicable laws, at the Prime Rate of interest plus 6% as reported
in the Wall Street Journal on the date payment is due, with interest calculated
based on the number of days that payment is delinquent.

 

(d) Method of Payment. All payments under this Agreement shall be made by wire
transfer in immediately available funds to such account(s) as Sajo may designate
in writing to Blake.

 

(e) Taxes. If taxes, assessments, fees or other charges are required to be
withheld from payments to Sajo under this Agreement by the tax or revenue
authorities in any country, Blake shall make such payments to the applicable
taxing authority as required to fulfill such requirement and pay to Sajo the net
amount due, provided, that Blake shall promptly notify Sajo so that Sajo may
take lawful actions to avoid and minimize such withholding. Receipts for payment
of all such withholdings shall be provided to Sajo, together with an accounting
of the calculations of such taxes, within fifteen (15) calendar days after such
withholding taxes are remitted to the proper authority. The parties will
cooperate reasonably in completing and filing documents required under the
provisions of any applicable laws in connection with the making of any required
tax payment or withholding payment, or in connection with any claim to a refund
of, or credit for, any such payment.

 

5. Confidential Information.

 

(a) Limitations on Disclosure & Use. The party receiving Confidential
Information (the “Recipient”) of the other party (“Disclosing Party”) shall use
such information solely as authorized hereunder. Recipient shall hold
Confidential Information in strict confidence and shall not disclose any
Confidential Information to any Person, provided, that Confidential Information
may be disclosed to those Representatives of Recipient who (i) have a need to
know the Confidential Information in connection with the Recipient’s obligations
hereunder, (ii) have been informed by Recipient of the confidential nature of
the Confidential Information and of the confidentiality undertakings of
Recipient contained herein and (iii) are bound in writing by obligations of
confidentiality no less stringent than those contained herein. Recipient shall
use commercially reasonable efforts to hold the Disclosing Party’s Confidential
Information in a secure location so as to ensure that unauthorized Persons do
not gain access to any Confidential Information. Recipient shall promptly notify
the Disclosing Party of any unauthorized release of, access to or use of
Confidential Information of the Disclosing Party. Such notice shall not remedy
any breach of this Agreement resulting from such unauthorized release, access or
use.

 

  Page 4 of 12

   



 

(b) Permitted Disclosures. This Agreement imposes no obligation upon Recipient
with respect to Confidential Information that Recipient can demonstrate through
written documentation:

 

1. was in Recipient’s possession before receipt from the Disclosing Party;

 

2. is or becomes available to the public through no fault, act or omission of
Recipient;

 

3. is furnished to Recipient by a Third Party who is under no obligation of
confidentiality and has the right to make such disclosure without any
restriction;

 

(c) Required Release. In the event that Recipient is required by judicial or
administrative process to disclose Confidential Information, Recipient shall
promptly notify the Disclosing Party and allow the Disclosing Party a reasonable
time to oppose such process or to seek limitations on the portion of the
Confidential Information that is required to be disclosed. For clarity, such
disclosure pursuant to this Article 5 shall not cause the information so
disclosed to lose its confidential nature and in all other instances and
circumstances such information shall remain Confidential Information.

 

(d) Use of Names. Neither party shall use the name of the other party in
relation to this transaction in any public announcement, press release or other
public document without the written consent of such other party; provided,
however, that (i) either party may use the name of the other party in connection
with the Product, the Studies, and/or the Data in any document filed with any
regulatory agency or authority, including the FDA, the United States Securities
and Exchange Commission (in accordance with Section 5(e) hereof) and any stock
exchange and (ii) Blake shall have the right to identify Sajo as the original
sponsor of the Studies and the party responsible for originally generating the
Data.

 

(e) Confidentiality of this Agreement. The terms of this Agreement shall be
Confidential Information of each party and, as such, shall be subject to the
provisions of this Article 5. Notwithstanding the foregoing, to the extent that
either party determines that it or the other party is required to file or
register this Agreement or a notification thereof to comply with the
requirements of an applicable stock exchange or Nasdaq regulation or any
governmental authority including, without limitation, the United States
Securities and Exchange Commission, such party shall promptly inform the other
party thereof. Prior to making any such filing, registration or notification,
the parties shall agree on the provisions of this Agreement for which the
parties shall seek confidential treatment, it being understood that if one party
determines to seek confidential treatment for a provision for which the other
party does not, then the parties will use reasonable efforts in connection with
such filing to seek the confidential treatment of any such provision. The
parties shall cooperate, each at its own expense, in such filing, registration
or notification, including, without limitation, submitting any such confidential
treatment request, and shall execute all documents reasonably required in
connection therewith.

 

  Page 5 of 12

   



 

(f) Presentations, Publications and Publicity.

 

1. Sajo shall not present or publish, or submit for publication, any work
relating to the Studies or Data, without Blake’s prior written approval.
Notwithstanding the immediately preceding sentence, to the extent that a Third
Party has been granted publication rights with respect to the Studies in
connection with such Third Party’s participation as a clinical investigator in
such Studies (“Third Party Clinical Investigator”), then this Agreement shall
not prevent such publication. Sajo shall provide any proposed publication
authored in whole or in part by a Third Party Clinical Investigator to Blake for
review at least 30 days prior to submission for publication; provided, however,
that Blake shall not have the right to delay or prevent such publication.

 

2. Nothing contained in this Agreement shall be construed as precluding (i)
either party from making, in its discretion, any disclosures of information of
any type which relate to the safety, efficacy, toxicology, or pharmacokinetic
characteristics of the Product and/or to the extent that either party may be
required by law to make disclosures of such information, (ii) Blake from
disclosing information relating to the Studies or Data to the FDA or other
regulatory authorities in conjunction with the filing of the sNDA or (iii) Blake
from including information relating to the Studies or Data in investor
presentations after the filing of the sNDA, in the revised label for the Product
after the Initiation Date, or in its promotional materials for the Product after
the Initiation Date.

 

(g) Survival. Unless specified otherwise, the obligations of confidentiality set
forth in this Article 5 shall survive the expiration or termination of this
Agreement for a period of 5 years from the effective date of such expiration or
termination.

 

6. Representation, Warranties and Covenants.

 

(a) Mutual Representations. Each party represents and warrants that it has the
legal right and authority to enter into this Agreement, and the performance of
its obligations under this Agreement will not result in a material violation or
breach of any agreement, contract, commitment or obligation to which it is a
party or by which it is bound and will not conflict with or constitute a default
under its charter or bylaws or other organizational documents.

 

  Page 6 of 12

   



 

(b) Sajo Representations and Warranties. Sajo further represents, warrants and
covenants that:

 

1. Sajo will exclusively own all right, title and interest in and to the Studies
and Data, free and clear of any encumbrances, and has the right to sell the Data
as contemplated by this Agreement.

 

2. The Studies and Data are not subject to any litigation or similar
proceedings, and Sajo has no knowledge of a Third Party threat of such a
proceeding, or of facts that likely would be the basis for instituting such
proceeding.

 

3. Blake’s use of the Studies and Data will not constitute an infringement or
misappropriation of trade secrets, copyright, proprietary information or any
other intellectual property rights of any Third Parties.

 

4. The Studies will be performed in accordance with all applicable laws, rules,
regulations and guidelines relating to the conduct of clinical investigations,
including, without limitation, the FDA guidelines on good clinical practice and
the International Conference on Harmonization Good Clinical Practice guidelines.

 

5. Informed consent will be obtained in writing from each subject prior to any
screening or participation in the Studies in accordance with all applicable
laws, rules, regulations and guidelines, and all individually identifiable
health information has been maintained in accordance with all applicable laws,
rules, regulations and guidelines governing the confidentiality and privacy of
individually identifiable health information including, without limitation, the
Health Insurance Portability and Accountability Act of 1996.

 

6. No Person used in any capacity with respect to the Studies or Data will be
subject to any conflicting obligations that may impair the acceptance of the
Studies or Data by the FDA.

 

7. No Person who will be involved in any capacity with respect to the conduct of
the Studies or the generation or collection of the Data has, as of the Effective
Date, been debarred pursuant to Section 306 of the United States Federal Food,
Drug and Cosmetic Act, or is the subject of a conviction described in such
section.

 

(c) Blake Representations and Warranties. Blake further represents, warrants and
covenants that:

 

1. Blake will use the Data and Studies in compliance with all applicable laws
and regulations.

 

2. Blake will accurately represent the Data and the Studies in (i) any and all
regulatory filings with the FDA and other regulatory authorities and (ii) any
publications, scientific meetings, or other presentations of the Data and the
Studies, which presentations shall be made in accordance with Section 5(f)(2)
hereof.

 

3. Blake will use reasonable commercial efforts to (i) file the sNDA in a timely
manner, (ii) cooperate with the FDA to obtain approval of the sNDA, and (iii)
obtain marketing exclusivity for the Product, as reflected in an exclusivity
code for the Product in the Orange Book.

 

(d) Limitation of Liability. Neither party will under any circumstances be
liable to the other party for incidental, special or consequential damages
(including, but not limited to, loss of profits, revenue or business) resulting
from or in any way related to a breach of any representation or warranty
hereunder. This limitation does not apply to claims for indemnification under
Sections 7(a) or 7(b) hereof.

 

  Page 7 of 12

   



 

(e) EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, TO THE OTHER PARTY, INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, THE NONINFRINGEMENT OF ANY
THIRD-PARTY PATENTS OR PROPRIETARY RIGHTS, OR THE VALIDITY OR ENFORCEABILITY OF
ANY OF THE PATENT RIGHTS.

 

7. Indemnification and Insurance.

 

(a) Indemnification of Sajo. Blake shall indemnify and hold Sajo and its
directors, officers, employees and agents harmless from and against all losses,
liabilities, damages and expenses (including reasonable attorneys’ fees and
expenses) resulting from all claims, demands, actions and other proceedings by
any Third Party (“Third Party Losses”) to the extent arising from (a) the breach
of any representation, warranty or covenant of Blake under this Agreement, (b)
the development, distribution, marketing, sale, storage, disposal or use of the
Product, (c) the sNDA or Blake’s use of the Studies and/or the Data or (d) the
negligence, recklessness or willful misconduct of Blake or its Affiliates or
their respective sublicensees, distributors, Representatives or agents in the
performance of its or their obligations and/or permitted activities under this
Agreement; in each case except to the extent that such Third Party Losses are
subject to indemnification by Sajo pursuant to Section 7(b) below.

 

(b) Indemnification of Blake. Sajo shall indemnify and hold Blake and its
directors, officers, employees and agents harmless from and against all Third
Party Losses to the extent arising from (a) the breach of any representation,
warranty or covenant of Sajo under this Agreement, or (b) the negligence,
recklessness or willful misconduct of Sajo or its Affiliates; in each case
except to the extent that such Third Party Losses are subject to indemnification
by Blake pursuant to Section 7(a) above.

 

(c) Insurance. Each party shall maintain General Liability insurance that is
reasonably adequate to fulfill any potential obligation to the other party
hereto, but in any event not less than $2MM per occurrence and $4MM aggregate
limit. Each party shall provide to the other party hereto, upon request, with a
certificate of such insurance. Each party shall continue to maintain such
insurance after the expiration or termination of this Agreement during any
period in which Blake continues to sell the Product in the Territory.

 

8. Term and Termination.

 

(a) Term. This Agreement shall become effective on the Effective Date, and will
remain in effect unless terminated pursuant to this Article 8 (“Term”).

 

(b) Termination by Blake. Blake shall have the right to terminate this Agreement
at any time by providing thirty (30) days written notice thereof to Sajo.

 

  Page 8 of 12

   



 

(c) Termination by Sajo. Sajo shall have the right to terminate this Agreement
at any time by providing thirty (30) days written notice thereof to Blake.

 

(d) Termination for Breach. This Agreement may be terminated by a party if the
other party commits a material breach or default of the terms of this Agreement
and such breach or default is not cured within thirty (30) days after the giving
of written notice by the non-breaching party specifying such breach or default.

 

(e) Termination for Bankruptcy. In case of the filing of a voluntary petition
for bankruptcy, the failure to cause an involuntary petition in bankruptcy to be
dismissed within sixty (60) days after the filing thereof, suspension of
payment, assignment for the benefit of creditors, voluntary liquidation or
otherwise of one party then the other party shall be entitled to terminate this
Agreement by giving thirty (30) days written notice to the other party.

 

(f) Survival. Expiration or termination of this Agreement shall not affect any
rights or obligations which have accrued prior thereto or in connection
therewith, or any obligations hereunder which by their terms should survive
termination or expiration.

 

9. Miscellaneous.

 

(a) Sajo Reporting Obligations. Sajo shall notify Blake (i) of any Adverse
Event, Serious Adverse Event or Unexpected Adverse Event (as defined at 21 CFR §
312.32(a)) arising from the Studies, within twenty-four (24) hours after Sajo
receives information about the event, to be confirmed in writing within two (2)
business days and (ii) immediately in writing to Blake. Sajo is solely
responsible to inform relevant authorities such as FDA or the European Medicines
Agency (EMA) or any other regulatory authority.

 

(b) Assignment. Neither party shall assign this Agreement without the prior
written consent of the other party, provided, that either party may assign this
Agreement without the prior written consent of the other party (i) to an
Affiliate or (ii) to a party in connection with the sale or transfer of
substantially all of its assets with respect to the subject matter of this
Agreement. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. This Agreement and the rights granted in this Agreement
shall be binding upon and shall inure to the benefit of Blake, Sajo and their
respective successors and permitted assigns.

 

  Page 9 of 12

   



 

(c) Entire Agreement. This Agreement constitutes and contains the entire
understanding and agreement of the parties respecting the subject matter of this
Agreement, and cancels and supersedes any and all prior negotiations,
correspondence, understandings and agreements between the parties, whether oral
or written, regarding such subject matter, including, but not limited to, the
Confidential Disclosure Agreement dated January 20, 2017 between the parties;
provided, however, that the parties’ obligations of confidentiality under the
Confidential Disclosure Agreement shall remain in full force and effect with
respect to any and all information disclosed thereunder. No modification,
alteration or change in any of the terms of this Agreement shall be valid or
binding upon the parties hereto unless made in writing and signed by both
parties.

 

(d) Notices and Deliveries. Any formal notice, request, delivery, approval or
consent required or permitted to be given under this Agreement shall be in
writing in English and shall be deemed to have been sufficiently given, whether
delivered in person, transmitted by facsimile with contemporaneous confirmation
by mail, or delivered by internationally recognized overnight courier service
(receipt required), to the party to which it is directed at its address shown
below or such other address as such party shall have last given by notice to the
other party.

 

If to Sajo, address to: 6440 Sky Pointe Dr., Ste 140-149, Las Vegas, NV 89131
With a copy to: 1391 Kebet Way, Port Coquitlam, BC, Canada, V3C 6G1

 

If to Blake, address to: 244 5th Avenue, Ste A-154, New York, NY 10001

 

Any such notice shall be deemed to have been given: (i) on the next business day
after delivery if personally delivered or sent by facsimile or (ii) on the
business day after dispatch if sent by internationally recognized overnight
courier.

 

(e) Other. No waiver, modification or amendment of any provision of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each party. The failure of either party to assert a
right hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. This Agreement has
been prepared jointly by the parties and any ambiguities in this Agreement shall
not be strictly construed against either party. This Agreement may be executed
in counterparts, or facsimile versions, each of which shall be deemed to be an
original, and both of which together shall be deemed to be one and the same
agreement. This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to the application of
principles of conflicts of law.

 

  Page 10 of 12

   



 

IN WITNESS WHEREOF, Blake and Sajo, by their duly authorized officers, have
executed this Agreement as of the Effective Date.

 

 

SIGNED ON BEHALF OF SAJO

 



 

 

 

 

 

 

 

 

 

 

 

 

Name

 

Position

 

Date

 



 

SIGNED ON BEHALF OF BKIT

 



 

 

 

 

 

 

 

 

 

 

 

 

Birger Jan Olsen

 

CEO

 

Date

 



 



  Page 11 of 12

   



 

Exhibit 1 (Protocol)

 

To be enclosed when completed.

 

 



Page 12 of 12



 